Citation Nr: 0202920	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  95-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel




INTRODUCTION

The veteran was discharged from service in September 1960 
following more than 20 years of active duty.  The veteran 
died on February 10, 1995.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for the cause of 
the veteran's death.  The appellant subsequently perfected 
this appeal.

In December 1997, the Board remanded this case for further 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's appeal.

2. At the time of his death in February 1995, the veteran was 
service-connected for bilateral varicose veins (50 
percent), amputation right great toe (10 percent) and 
amputation left great toe (10 percent).

3. The Certificate of Death lists the immediate cause of the 
veteran's death as cardiovascular collapse due to 
gastrointestinal bleed due to congestive heart failure.  
Acute on chronic renal failure is noted as another 
significant condition contributing to death.

4. The medical evidence of record does not establish that a 
disability related to service or a service-connected 
disability caused or contributed substantially or 
materially to the veteran's death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 C.F.R. §§ 1110, 1131, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the April 1995 
rating decision, the June 1995 rating decision, the August 
1995 statement of the case (SOC), the February 1996 
supplemental statement of the case (SSOC), and the May 2001 
SSOC of the evidence necessary to establish service 
connection for the cause of the veteran's death.  The Board 
concludes that the discussions in the rating decisions, the 
SOC, and the SSOC's, adequately informed the appellant of the 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the appellant was contacted on various occasions in 
1998 to determine if she had additional evidence to submit.  
Initially she indicated that she was trying to obtain 
additional evidence, but none was ever submitted and she has 
not specifically identified pertinent evidence which needs to 
be obtained.  The Board acknowledges the veteran was 
hospitalized in North Bay Hospital secondary to his 
congestive heart failure prior to his final admission to 
David Grant USAF Medical Center.  Records from North Bay 
Hospital have not been requested.  However, the more 
probative terminal medical records have been obtained as well 
as medical opinions regarding the cause of the veteran's 
death.  Consequently, it is the Board's opinion that all 
relevant medical evidence regarding the cause of the 
veteran's death has been obtained.
 
Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Service medical records establish that the veteran was 
diagnosed with bilateral varicose veins in 1949.  In May 
1959, he underwent a bilateral vein ligation and stripping.  
On examination for retirement in April 1960, chronic venous 
passive congestion was observed in the lower extremities.  
The veteran underwent a Medical Board examination in August 
1960.  Final diagnoses included: 1) varicose veins, leg, 
bilateral, cause undetermined; and 2) status postoperative, 
varicose vein stripping and ligation, leg, bilateral (March 
1959).  

The veteran underwent a VA examination in November 1960.  
Diagnosis was as follows:

Varicose veins, bilateral, with saphenous 
ligation and ligations above and below 
the knee, both lower extremities (1959).
a. Bilateral varicose veins, minimal to 
moderate below the knees, primarily in 
the superficial saphenous system, with 
no ulcerations, excoriations, or 
pitting edema.
b. Subjective complaint of some numbness 
and aching periodically in the shin 
areas, bilaterally.

The veteran was originally service-connected for bilateral 
varicose veins in December 1960 and assigned a 10 percent 
evaluation.  

On July 15, 1975, the veteran was admitted to the VA Medical 
Center (VAMC) in Martinez for various problems including 
chronic atrial fibrillation, chest pain and pedal edema.  He 
was discharged on July 19, 1975 in good condition.

In August 1992, the veteran was admitted to the John Muir 
Medical Center for an amputation of the right great toe due 
to a non-healing ulcer.  The preoperative history and 
physical indicates that the veteran had a breakdown of a 
wound on his right great toe after having undergone a distal 
right toe amputation.  It was noted that Dr. Garcia discussed 
with the veteran the fact that he thinks it is not so much an 
arterial situation as it is a venous problem that creates the 
significant edema and the poor healing in the right great 
toe.  The veteran subsequently underwent a right great toe 
proximal amputation revision.  

The veteran was hospitalized at David Grant USAF Medical 
Center from September 13, 1992 to September 17, 1992. 
According to an interim discharge note, final diagnoses 
included coronary artery disease and peripheral vascular 
disease.

In November 1992, the veteran underwent a VA examination.  
The veteran reported extreme difficulty walking and pain in 
his feet as well as numbness.  Physical examination revealed 
bilateral varicose veins as well as mild/moderate stasis 
dermatitis changes and 1+ deep tendon edema.  Diagnosis was 
post-op bilateral varicose veins and peripheral vascular 
disease, status post amputation right great toe.

In January 1993, service connection was granted for 
amputation of the right great toe as secondary to the 
veteran's varicose veins.  A 100 percent evaluation was 
assigned during the veteran's period of convalescence and 10 
percent thereafter.  The evaluation for bilateral varicose 
veins was increased to 50 percent.

The veteran was admitted to David Grant USAF Medical Center 
on January 3, 1994 for an angiography to assess healing 
potential of an ulcer on the left great toe.  In light of the 
veteran's multiple medical problems, it was felt by his 
private cardiologist that he would be unable to tolerate any 
sort of bypass procedure and he eventually underwent a ray 
amputation of the left great toe.  The veteran was discharged 
on January 19, 1994 in stable condition.

In July 1994, the veteran underwent a VA general medical 
examination. Assessment was as follows:

1) History of coronary artery disease, 
status post myocardial infarction x2, 
status post coronary artery bypass graft; 
2) degenerative joint disease, 
lumbosacral spine; 3) history of 
bilateral varicose veins; 4) status post 
bilateral great toe amputations with bony 
abnormalities of feet; and 5) status post 
left arm vein graft.

In June 1994, service connection was granted for amputation 
of the left great toe as secondary to the veteran's varicose 
veins.  A 100 percent evaluation was assigned during the 
veteran's period of convalescence and 10 percent thereafter. 

On January 30, 1995, the veteran was admitted to David Grant 
USAF Medical Center for aggressive in patient management of 
his congestive heart failure.  On examination, peripheral 
vascular disease changes were noted in the upper and lower 
extremities.  The hospital course focused on the veteran's 
congestive heart failure and significant compromise of renal 
function.  The veteran developed a significant 
gastrointestinal bleed and on February 8, 1995, it was 
decided to provide comfort care only in accordance with the 
veteran's wishes.  The veteran passed away on February 10, 
1995.  Diagnoses included: 1) Congestive heart failure; 2) 
acute on chronic renal insufficiency; 3) recurrent GI bleeds; 
4) atrial fibrillation; 5) coronary artery disease; 6) end 
stage cardiomyopathy; 7) history of abdominal aortic 
aneurysm; and 8) severe peripheral vascular disease.  An 
autopsy was not performed.

The Certificate of Death lists the immediate cause of death 
as cardiovascular collapse (1 hour prior to death) due to 
gastrointestinal bleed (8 days prior to death) due to 
congestive heart failure (11 years prior to death).  Acute on 
chronic renal failure was another significant condition 
contributing to death.  The Certificate of Death was signed 
by Dr. T. Ballard. 

According to a March 1995 statement from the Intercommunity 
Medical Group, the veteran's "problems with his feet, edema 
and amputation were caused by stripping of the veins in his 
legs."

In June 1995, Dr. Ballard responded to a question regarding 
the veteran's death certificate and the applicability of his 
previous service-connected diagnoses to the cause of his 
death.  Dr. Ballard did not feel that he could justifiably 
add varicose veins as a likely cause of the veteran's 
eventual demise and he indicated that varicose veins are not 
a common cause of amputation of both great toes.  Dr. Ballard 
remarked that "[t]his diagnosis would have probably been 
better diagnosed as  'peripheral vascular disease'."  He 
indicated that the veteran did have peripheral vascular 
disease as a subset of his overall poor vascular status and 
this was an underlying process which contributed to his 
demise.  

Dr. Ballard explained that varicose veins in themselves are a 
benign process and that amputation of the great toes because 
of this process does not make sense as it is not the usual 
outcome of this process.  He further remarked that "if [the 
veteran's] diagnosis were 'peripheral vascular disease' or 
'venous insufficiency' [he] could intuitively assume that 
other regions of vascular insufficiency were already 
occurring and were 'service connected' in addition to the 
great toe amputations."  Dr. Ballard indicated he could not 
change the death certificate as there was no way that the 
benign process of varicose veins was a significant condition 
contributing to the veteran's death.

A statement from Dr. K. Phillips states the following:

The immediate causes of death were 
correct as listed:  cardiovascular 
collapse, gastrointestinal bleed, and 
congestive heart failure.  He also had 
acute on chronic renal failure which 
contributed to his death.  [The veteran] 
also suffered from longstanding bilateral 
varicose veins which resulted in 
amputation of both great toes in 1992 and 
1994.  It is difficult to say how much 
these problems contributed to his 
immediate causes of death but they did 
certainly contribute to his overall 
health condition and his decline in 
health.

In December 1997, the Board remanded this case to obtain a 
medical opinion as to whether the veteran had peripheral 
vascular disease that contributed to his death and if so, the 
degree of probability that peripheral vascular disease had 
its inception in service or was related to the veteran's 
service-connected varicose veins disorder.  

In January 2001, the veteran's chart and C-file were reviewed 
by Dr. T. Gamsky at the VA Northern California Health Care 
System (VANCHCS) in Martinez.  Dr. Gamsky's report provides 
an overview of the veteran's pertinent medical history upon 
which he based the following opinion: 

...this veteran did have peripheral 
vascular disease in the broad sense which 
includes both arterial and venous 
vascular disease.  However there was no 
evidence in the service in 1960 that the 
patient did have arterial vascular 
disease.  Arterial vascular disease is 
the type of peripheral vascular disease 
which most likely did contribute to this 
[veteran's] death in that this veteran 
most likely had renal artery disease 
contributing to chronic renal failure as 
well as abdominal aortic aneurysm which 
contributed to decrease in flow to his 
extremities.  Most likely this 
significantly affected his health.  With 
respect to the [veteran's] varicose veins 
I cannot find any medical evidence that 
varicose veins will cause arterial 
disease and therefore I cannot make this 
association on a more likely than not 
basis.

To conclude, I feel this [veteran] most 
likely had arterial peripheral vascular 
disease as a cause of death.  I cannot 
find any medical evidence in the chart 
that venous peripheral vascular disease 
was an actual cause of this [veteran's] 
demise.  I cannot find evidence on a more 
likely than not basis that this 
[veteran's] venous peripheral vascular 
disease caused arterial peripheral 
vascular disease.

The veteran's records were subsequently reviewed by Dr. P. 
Velez, Assistant Chief of Surgery at VANCHCS Martinez and she 
agreed with Dr. Gamsky's review.  Dr. Velez stated:

It is well documented that he had 
varicose veins in the service and it is 
unlikely that the venous disease 
contributed to his toe amputations or to 
the arterial disease which caused his 
death.  The risk factors for arterial 
disease are generally not varicose veins 
and there is no evidence in this file to 
the contrary.  The vascular disease that 
contributed to this patient's death was 
atherosclerotic in nature most likely 
secondary to smoking and perhaps genetics 
and hyperlipidemia not varicose venous 
disease.

Laws and Regulations

Dependency and indemnity compensation is payable to a 
surviving spouse of a qualifying veteran who died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
1991).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  
A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001).  A 
contributory cause of death is inherently one not related to 
the principal cause.  38 C.F.R. § 3.312(c) (2001).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Therefore, service connection for 
the cause of a veteran's death may be demonstrated by showing 
that the veteran's death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.

A service-connected disorder is one which was incurred or 
aggravated by active service, or in the case of certain 
diseases like cardiovascular renal disease, was demonstrated 
to a compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

Analysis

The Certificate of Death indicates the veteran's death was 
due to cardiovascular collapse, gastrointestinal bleed, 
congestive heart failure, and acute on chronic renal failure.  
The appellant does not contend that these conditions were 
incurred during active service.  Moreover, there is no 
evidence of any of these conditions during service or within 
one year following separation, and the medical evidence of 
record does not suggest a relationship between these 
conditions and the veteran's service.

At the time of his death, the veteran was service-connected 
for bilateral varicose veins and amputation of the right and 
left great toes as secondary to his varicose veins.  Based on 
the medical evidence of record, the Board finds that the 
veteran's varicose veins and residuals of amputated toes 
clearly did not contribute materially or substantially to his 
death.  The appellant, however, contends that varicose veins 
are a form of peripheral vascular disease and that peripheral 
vascular disease contributed to the veteran's death.  

In support of her contention, the appellant cites Merck's 
Manual, 14th ed., and states that the chapter regarding 
peripheral vascular disorders discusses venous diseases 
including varicose veins.  The appellant explains that 
Merck's Manual does not mention amputation of toes as a 
treatment for varicose veins but they do mention it as a 
treatment for peripheral atherosclerotic disease.  It is the 
appellant's opinion that VA has been accepting peripheral 
vascular disease as being synonymous with varicose veins.  
Accordingly, the appellant contends that the veteran's 
service-connected disability should have been diagnosed as 
"peripheral vascular disease" instead of "varicose veins."  

In support of her argument that the veteran's service-
connected disability is more appropriately characterized as 
peripheral vascular disease, the appellant points out that 
the veteran was granted service connection for the amputation 
of his great toes as secondary to his varicose veins; 
however, the treatment records establish these amputations 
were due to peripheral vascular disease.  

Upon review of the evidence of record, the Board notes that 
there are differences of opinion as to what caused the 
veteran's great toe amputations.  According to Dr. Garcia, it 
was not so much an arterial situation as a venous problem 
that created the significant edema and poor healing.  The 
physician from the Intercommunity Medical Group suggested the 
amputations were caused by the stripping of the leg veins.  
Dr. Ballard indicated that varicose veins are not a common 
cause of amputation of the great toes and that the process 
would have probably been better diagnosed as peripheral 
vascular disease.  Dr. Phillips stated that the veteran 
suffered from longstanding bilateral varicose veins which 
resulted in amputation of both great toes.  Dr. Velez stated 
that it was "unlikely" that the venous disease contributed 
to the toe amputations.  Service connection for amputation of 
the toes was granted on the theory that they were due to the 
service-connected varicose veins.  There is no suggestion in 
the record that peripheral vascular disease, arterial or 
vascular, was service-connected.  

Upon review of the medical evidence, the Board observes that 
peripheral vascular disease includes both arterial and venous 
vascular disease.  There is no competent evidence of record 
suggesting that arterial peripheral vascular disease was 
related to service or the service-connected varicose veins.  
Granting the veteran the benefit of the doubt and assuming 
the veteran's venous peripheral vascular disease, to include 
varicose veins, was incurred during service, the issue is 
still whether it caused or contributed materially or 
substantially to the veteran's death.  

Dr. Ballard treated the veteran and it is his opinion that 
the veteran had peripheral vascular disease as a subset of 
his overall poor vascular status and that this indeed was an 
underlying process which contributed to his demise.  

According to Dr. Gamsky and Dr. Velez, arterial peripheral 
vascular disease contributed to the veteran's death but 
venous peripheral vascular disease did not. 

Although Dr. Ballard was one of the veteran's treating 
physicians, the Board does not find his opinion as persuasive 
as those of Dr. Gamsky and Dr. Velez.  First, Dr. Ballard's 
opinion does not differentiate between arterial peripheral 
vascular disease and venous peripheral vascular disease.  
Rather, he merely states that the veteran had peripheral 
vascular disease and that this was an underlying process 
contributing to his demise.  Dr. Gamsky's opinion discusses 
both arterial and venous peripheral vascular disease and 
considers whether arterial vascular disease was incurred 
during service or whether it was caused by venous vascular 
disease.  Additionally, Dr. Gamsky had the opportunity to 
review the veteran's chart and C-file and provided rationale 
for his opinions which considered the veteran's medical 
history since discharge.  His opinion is seconded by the 
Assistant Chief of Surgery, Dr. Velez.  On the other hand, 
Dr. Ballard was apparently unaware of the details of the 
veteran's original service-connected disabilities.  

Assuming that arterial peripheral vascular disease 
contributed materially to the veteran's death, it is 
necessary to determine whether service connection should have 
been established for this condition.  Dr. Gamsky noted there 
was no evidence of arterial vascular disease in 1960.  
Further, the medical evidence of record does not relate the 
veteran's arterial peripheral vascular disease to his active 
service.  Considering the various opinions and medical 
evidence of record, it is the Board's opinion that arterial 
peripheral vascular disease was not incurred in service and 
was not manifested to a compensable degree within one year 
following separation.  Furthermore, venous peripheral 
vascular disease (varicose veins) and residuals of amputation 
of the great toes did not contribute substantially or 
materially to the veteran's demise.  

Consequently, the Board finds that the veteran's service-
connected disabilities did not cause or contribute 
substantially or materially to his death and his death is not 
otherwise related to service.  As the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, the 
reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

